DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1, 4-5, 8-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DAPSON et al. (See IDS received 10/29/2020).
	Regarding claims 1 and 5, DAPSON discloses a modified wood and a method for making the modified wood, comprising: a wood material; and 5a sappanwood extract component impregnated in the wood material (p.408, section 'Other compounds and extracts': "Brazilin and protosappannin B (in that order) are the major components of aqueous and/or alcoholic extracts of sappanwood"; p.417, section 'Manufacture of musical instruments': "When an extract[ ... ] that contained protosappanin Band brazilin was impregnated into spruce wood [ ... ] the loss factor decreased significantly").  
	Regarding claim 4, DAPSON discloses: wherein the wood material comprises any one of maple, spruce, mahogany, beach, birch, and walnut (see discussion for claim 1 above).  
	Regarding claim 8, DAPSON discloses the claimed invention (see discussion for claim 1 above).
	Regarding claim 9, DAPSON discloses a modified wood having an improved internal loss value, comprising:  10a wood material having a first internal loss value; and a sappanwood extract component that is impregnated into the wood material, such that after the wood material is impregnated the wood material attains a second internal loss value that is lower than the first internal loss value (see discussion for claim 1 above).  
	Regarding claim 12, DAPSON discloses the claimed invention (see discussion for claim 4 above).
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2, 3, 6-7, and 10-11are rejected under 35 U.S.C. 103 as being unpatentable over DAPSON et al.
	Regarding claims 2, 3, 6, and 10-11, DAPSON does not mention explicitly: wherein a mass of the sappanwood extract component is 0.5 to 10% of a mass of the wood material in an absolutely dry condition; 10wherein an internal loss of the wood material in a fiber direction is 4 x 10 ** (-3) or more; wherein the impregnation step comprises a step of immersing the wood material in a sappanwood solution containing 0.1 to 5.0% by mass of the sappanwood extract component.  
	However, the features in question are considered mere design variations and/or optimization of the working parameters for said sappanwood extract when it is intended applied to a wood material. Since DAPSON teaches the general condition of the sappanwood extract component impregnated in the wood material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of DAOPSN to arrive the claimed invention by optimizing the relevant working parameters as desired, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
	Regarding claim 7, DAPSON discloses: an extraction step of extracting the sappanwood extract component from 32Attorney Docket No. 104239.PD264USsappanwood using water, the extraction step being performed after the impregnation step is performed (p.408, section 'Other compounds and extracts': "Brazilin and protosappannin B (in that order) are the major
components of aqueous and/or alcoholic extracts of sappanwood").
	DAPSON does not mention explicitly: wherein the extraction step comprises extracting the sappanwood extract component until a mass of solid content extracted from the sappanwood is 8 to 12% of a mass of the 5sappanwood.  
	However, the feature in question is considered mere design variations and/or optimization of the working parameters for said extraction step. Since DAPSON teaches the general condition of the sappanwood extraction process, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of DAOPSN to arrive the claimed invention by optimizing the relevant working parameters as desired, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
	
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837